El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El apelante don Clemente J. Rodríguez Cario solicitó de la corte inferior que librara un auto de mandamus contra don Jacinto G-arcía Ramírez, como contador del municipio de Guánica, contra don Pedro Nieves, como tesorero de dicho municipio, y contra don Juan B. Huyke, como Comisio-nado de Instrucción de Puerto Rico, para que se ordene a los dos primeros extiendan un cheque por $1,533.33 a favor del peticionario y para que el último lo apruebe, alegando que esa cantidad está acordada pagar al peticionario por la Asamblea Municipal de Guánica y figura en el presupuesto con cargo a instrucción pública por sueldos que no le fueron pagados como comisionado municipal de instrucción de Guá-nica.
El contador y el tesorero municipal se allanaron a la petición pero habiéndose opuesto a ella el Comisionado de Instrucción de Puerto Rico Sr. Huyke alegando como ex-cepción previa que los hechos expuestos en la petición de mandamus no justifican la expedición del auto porque, se-gún se expresó oralmente, el deber requerido del Comisio-nado de Instrucción de Puerto Rico es discrecional y no ministerial, la corte inferior res'olvió el asunto declarando sin lugar la expedición del auto de mandamus perentorio, fun-dada en que no era procedente por no ser ministerial sino discrecional la facultad concedida por la ley al Comisionado de Instrucción Pública de Puerto Rico al aprobar dicho gasto. T en el recurso de apelación que ha interpuesto el peticionario contra esa sentencia alega que es errónea por-que la facultad de aprobación concedida por la ley al Co-misionado de Instrucción de Puerto Rico es ministerial y no discrecional, por lo que debió ser dictada sentencia a favor del peticionario.
Dispone el artículo 17 de nuestra actual Ley Orgánica que el Comisionado de Instrucción de Puerto Rico dirigirá la instrucción pública en toda la Isla y que todo desembolso *383propuesto por cuenta de la misma deberá ser aprobado por él: y el artículo 44 de la Ley Municipal en uno de sus “dis-poniéndose” dice que el contador municipal no expedirá ningún libramiento a cuenta del presupuesto de instrucción pública sin que el desembolso hubiere sido aprobado previa-mente por el Comisionado de Instrucción de Puerto Pico según se dispone en la Ley Orgánica.
En vista de esas disposiciones toda la cuestión en este asunto versa sobre si la disposición que contiene la Ley Or-gánica referente a que todo desembolso propuesto por cuenta de instrucción pública en la Isla deberá ser aprobado por el Comisionado de Instrucción Pública le impone un deber ministerial o si tal deber es discrecional.
Los casos de San Millán v. Asamblea Municipal de Arecibo, 32 D.P.R. 279; Axtmayer v. Kessinger, 32 D.P.R. 915, y el de Buitrago v. Medina, resuelto por este tribunal el 25 de junio de 1924 (33 D.P.R. 433), que el apelante cita en apoyo de su recurso, nó nos dan luz alguna sobre la cues-tión a resolver en este asunto, p.ues el primero no tiene re-lación con la cuestión que ha de ser decidida en el caso presente, ya que ni remotamente fué tratada en él: en el segundo la cuestión resuelta por la mayoría del tribunal fué que teniendo la Junta de Síndicos de la Universidad de Puerto Rico la facultad por la ley de nombrar a los profe-sores y de determinar la cuantía de sus sueldos era deber del Auditor de Puerto Rico el expedir los necesarios docu-mentos para que el pago se realizase, caso que tampoco tiene relación con el presente porque la sección 20 de la Ley Orgánica sólo confiere' facultad al Auditor para inter-venir y liquidar los gastos y fondqs o propiedades pertene-cientes al gobierno, habiendo recurso contra su decisión: y en el caso de Buitrago v. Medina tampoco fué tratada la cuestión fundamental de este recurso.
Puesto que el Comisionado de Instrucción Pública de Puerto Rico tiene impuesta por la ley la obligación de diri-gir la instrucción en la Isla, correlativamente le ha sido *384concedida la facultad de aprobar los desembolsos que se ori-ginen en la instrucción pública, facultad que necesariamente lia de ser discrecional porque si no fuera así entonces no sería él quien dirigiera la instrucción sino las personas que le sometieran los gastos para su aprobación. La facultad de aprobar envuelve el uso de discreción, y así lia sido re-suelto en el caso de State v. Smith, 24 Montana 44, 57 Pac. 449 (1899), en el que se dijo: “La expresión ‘estará su-jeto a la ‘aprobación’ significa que puede haber una desa-probación. La palabra ‘aprobar’ significa ‘resolver bien,’ ‘pensar o resolver bien una cosa.’ ” La facultad de apro-bar envuelve la idea de discreción y de resolución,, según se dice en Cosme v. Colusa County, 58 Cal. 274.
Siendo, pues, discrecional la facultad concedida al Comi-sionado de Instrucción Pública para aprobar los gastos que por ese concepto se le sometan, no cometió la corte inferior el error alegado por el apelante por no haber dictado sen-tencia a su favor, ya que el auto de 'mandamus no es proce-dente para obligar al cumplimiento de un deber que es dis-crecional y no ministerial. De todos modos, el peticionario no está sin remedio porque existiendo sentencia que condena al municipio a pagar al peticionario los sueldos que devengó como comisionado de instrucción del municipio durante el tiempo que la asamblea municipal lo separó ilegalmente de su cargo, el municipio es el qué debe pagarle esas cantida-des de sus fondos generales y no de los especiales de ins-trucción pública, que para nada intervino en esa separación ilegal.

La sentencia apelada dehe ser confirmada.

Los Jueces Asociados señores Wolf y Franco Soto disintieron.